Citation Nr: 0307064	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  93-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the mandibular alveolar process.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1992 RO rating decision which denied the 
veteran's claim for a compensable rating for residuals of a 
fracture of the mandibular alveolar process (jaw fracture).  
The Board remanded the claim to the RO for additional 
development in February 1995 and March 1999.

The present issue on appeal only involves the question of 
whether a compensable rating should be assigned for current 
jaw or tooth impairment from the service-connected jaw 
fracture which occurred in service.  However, it should be 
noted that the veteran has been awarded substantial other 
benefits from the jaw fracture episode in service.  The RO 
has granted service connection and a 10 percent rating for a 
chin scar from a laceration which occurred at the same time 
as the jaw fracture.  At the time of the service injury, the 
veteran sustained dental trauma, and several missing lower 
teeth are service-connected for treatment based on service 
trauma.  The RO granted service connection and a 0 percent 
rating for an ameloblastoma tumor of the left mandible, which 
was held to be secondary to the service-connected jaw 
condition.  Service connection and a 10 percent rating has 
been granted for a left hip condition (on the basis of hip 
bone used for jaw reconstruction related to the 
ameloblastoma); service connection and a 20 percent rating 
has been granted for a low back condition (found to be 
secondary to the left hip condition); and service connection 
and a 50 percent rating has been granted for a psychiatric 
condition (found to be secondary to the jaw condition).  
Finally, in a March 2001 decision, the RO found that these 
service-connected conditions warranted a rating of total 
disability based on individual unemployability (TDIU rating), 
and the RO also found that such 100 percent TDIU rating was 
permanent.



FINDING OF FACT

The veteran has residuals of a fracture of the mandibular 
alveolar process which are manifested by definite limited 
motion of the temporomandibular articulation which interferes 
with mastication or speech.


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a 
fracture of the mandibular alveolar process have been met.  
38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
August 1952 to August 1956.  His service medical records show 
that he was involved in an automobile accident in March 1955 
and sustained a compound fracture of the mandibular anterior 
alveolar process at midline (i.e., a fractured jaw).
  
In July 1960, the veteran was granted service connection for 
residuals of a fracture of the mandibular alveolar process, 
and assigned a noncompensable rating.

Medical records submitted from the late 1970s to the mid 
1990s show the veteran being treated on many occasions for 
difficulties associated with his jaw.  He underwent numerous 
dental procedures and surgeries during this time, including 
excision of a benign cyst of the mandible, an alloplastic 
graft to the anterior mandible, removal of the alloplastic 
implant with debridement and placement of a silastic spacer 
in the anterior mandible, and following discovery of an 
ameloblastoma, a partial mandibulectomy with reconstruction 
using a bone graft.  He continued to experience difficulties 
with his jaw.

In June 1992, the veteran submitted his claim for a 
compensable rating for residuals of a fracture of the 
mandibular alveolar process.   

In July 1992, the veteran was given a VA examination.  He 
related the history of his 1955 accident, and stated that he 
had been unable to chew properly since then.  He also 
reported a constant dull pain which occasionally gave him a 
sharp severe pain, but which was not necessarily related to 
chewing.  He said that this could be only a twinge of pain or 
could last for a couple of hours, and occurred once or twice 
a month.  He was on no medication for his condition.  A 
recent bone scan showed evidence of a questionable tumor of 
the left mandible.  X-rays from May 1992 showed no definite 
evidence of osteoblastic or osteolytic lesions in the 
mandible around the symphysis.  Physical examination showed a 
hard palpable mass in the lower jaw to the left of the 
midline about 3.5 cm in diameter and mildly tender.  A chin 
scar was also noted which was nontender and mildly 
disfiguring.  No neurological deficit was noted regarding the 
scar.  Diagnoses included a mildly disfiguring scar of the 
chin.  

In June 1995, the veteran was given a VA dental examination.  
He stated that he had numbness from his left lower jaw to the 
mid-lip on his left side.  He reported that this numbness 
caused drooling and that his speech was also affected.  He 
also reported a shooting-type pain to his chin, and stated 
that his mouth was constantly sore.  He indicated that he 
felt a pulling on the left side of his face when he opened 
his mouth wide, and was forced to eat a soft diet.  On 
objective examination, he had five remaining maxillary teeth 
and tooth #14 showed evidence of gingival recession and 
periodontal bone loss.  His current upper partial was 
wearable but needed to be remade.  He had three remaining 
mandibular teeth which were crowned.  He had six mandibular 
implants.  Gingiva around the far right implant was 
hypertrophic, inflamed, and painful; other gingival tissue 
appeared non-inflamed.  Soft tissue was free of acute 
swelling and oral tissue was within normal limits although 
tissue changes were detectable where alveolar skin grafts 
were placed.  He was currently without a mandibular prothesis 
and his mastication was limited to teeth #28, 29, and 30.  No 
trismus or restricted mandibular movements were detected.  X-
rays revealed six osteo-integrated implants with no evidence 
of radiolucency or failure.  There was a radiolucent area 
where the hip allograft had been placed.  The examiner 
indicated that the loss of the veteran's upper anterior teeth 
could be related to his original trauma in service.  The 
veteran's 1983 cyst development was also indicated as 
possibly being related to his service trauma.  

In a letter dated in November 1995, Dr. Lawrence J. Busino 
stated that the veteran had undergone a partial 
mandibulectomy of the left side in May 1993.  A bonegraft 
reconstruction was accomplished at that time.  This resulted 
in the loss of the veteran's lower jaw function other than 
three remaining teeth on his right side.  Dr. Busino opined 
that the veteran's masticatory functioning was between 30 and 
50 percent disabled.

In a letter dated in April 1996, Dr. Busino stated that the 
veteran had undergone partial mandibulectomy with immediate 
reconstruction.  His mandible and lower teeth had been 
restored with implants and prosthesis.  He functioned well 
and was able to chew.  Dr. Busino noted that maintainence and 
hygiene visits would be required, and hyperplastic tissue 
would need to be excised on occasion.  Excision of 
hyperplasia had recently been performed twice.  

In May 1996, the veteran appeared at a hearing before the RO.  
He testified that he had temporomandibular joint (TMJ) 
syndrome on his left side, and had four top teeth and three 
bottom teeth.  He reported pain in his mouth every day, and 
chewing which was difficult but which had improved.  He 
stated that he had a permanent numbness on the left side of 
his mouth.  

In December 1996, the veteran was given a VA dental 
examination.  He complained of chronic TMJ pain as well as 
neck and back pain and pain in the temporal area of his head.  
He reported occasional headaches.  He stated that he had 
numbness in his left chin and lip, some slurred speech, and 
heavy salivary flow with occasional uncontrolled drooling.  
He also reported problems with chewing.  It was noted that 
his mouth was nearly restored.  On objective examination, the 
veteran's face revealed an asymmetry secondary to loss of 
occlusion and the left side surgical defect.  There were 5 
remaining maxillary teeth in a good state of repair.  The 
veteran had a partial upper denture which was serviceable but 
not worn all the time.  There were 3 remaining mandibular 
teeth which were restored with crowns.  There were 6 
interosseous mandibular implants which were connected by an 
external bar, and the gingival tissue around the implants was 
hyperplastic and inflamed.  Gingival tissue showed evidence 
of a large area of tissue graft.  There was heavy calculus 
build-up around the implants.  X-rays showed a large mesh 
from the left ascending ramus of the mandible to the right 
mandibular area near tooth #30.  The mesh had 6 screw 
attachments.  The osseous graft on the left mandible revealed 
a 2 cm long narrow void on radiograph.  Salivary flow was 
good, although the veteran felt he had too much saliva.  His 
speech was satisfactory with minimal slurring.  The examiner 
indicated that the veteran had experienced several 
unfortunate oral problems over the years which had left him 
frustrated, anxious, and with several areas of chronic pain.  
The examiner opined that although the veteran's restorative 
work was nearly complete, he was not good as new, and many of 
his problems were related to his initial trauma.  

In September 1997, the veteran was given a VA general medical 
examination.  Regarding the veteran's mouth, it was noted 
that he had undergone multiple dental surgeries for TMJ and 
had a receding gum with gingivitis.  He had false teeth and 
chronic TMJ pain.  Pertinent diagnoses were chronic TMJ with 
multiple surgeries in the mouth and nonhealing gingivitis.
  
In June 1998, the veteran was again given a VA dental 
examination.  He related similar problems as in previous 
examinations, experiencing difficulty with chewing and 
drooling and having pain in his neck, shoulder, jaw, and hip.  
On objective examination, there was mild asymmetry secondary 
to facial surgery.  There was a slight droop to the left lip.  
His speech was slightly slurred but was understandable.  
There was a limitation in the motion of the jaw but the 
interincisal edge distance appeared to be within normal 
limits.  His masseter muscles appeared hypertrophied from 
constant clenching.  He wore a tooth-supported partial upper 
and tooth and implant supported removeable partial lower.  
Esthetics and speech with the protheses were very good.  
There were 6 osteointegrated implants in the mandible.  There 
were 3 teeth with crowns in the mandible, and 3 crowned teeth 
and one natural tooth in the maxilla.  The veteran only 
occluded on tooth #6 when the protheses were out.  He wore a 
biteguard at night to stabilize his occlusion.  The biteguard 
was recent and of undetermined effect on his TMJ problems.  
The examiner stated that even though the veteran currently 
had a complete dentition with implants and prostheses, he 
still had several problems.  It was difficult to establish a 
cause and effect relationship between his initial trauma and 
his other problems.  The examiner opined that it was likely 
that the veteran's initial cyst lesion which was removed in 
1982 was caused by the devitalization of tooth #22.  As this 
tooth was free of decay it was most likely that the 
devitalization was caused by the trauma.  The examiner also 
opined that the veteran's ameloblastoma may have been caused 
by the initial trauma or by the cyst.

In July 1999, the veteran was given another VA dental 
examination.  He complained of difficulty eating and of 
frequent headaches.  He experienced problems with his 
prostheses and did not wear them all the time because of his 
difficulties.  Objective examination revealed a closed bite 
with loss of vertical dimension.  His head and neck posture 
were grossly asymmetrical.  Symmetry was skewed to the right 
due to jaw and neck surgery on the left.  Measurement of 
intraincisal edge distance revealed a measurement of 45 mm.  
This measurement was considered to be a gross estimate.  It 
was indicated that the veteran's TMJ problems appeared to 
manifest themselves more as myofascial pain and neck and 
shoulder pain and headaches rather than as loss of motion.  
Excursive movements measured 5 mm to the left and 10 mm to 
the right.  Bone loss from the body of the mandible was 
difficult to measure due to the bone graft from the veteran's 
hip.  There was a 15 mm drop in the bone levels from the 
mesial of tooth #28 and the surgical site.  Crude X-ray 
measurement of the bone graft appeared to be 45 mm in length.  
A metal chain link implant was visible on X-ray from the 
right molar area to halfway up the ascending ramus on the 
left side.  There was a void between the graft and the 
interosseous mesh work.  The area had recently been infected 
and was treated with antibiotics.  The examiner's impression 
was that the veteran appeared to have TMJ disorder.  This was 
manifest with fascial pain, neck pain, and headaches 
resulting from joint misalignment due to lack of functional 
occlusion.  Trauma and surgery were also indicated to have 
left the veteran with asymmetrical facial and neck posture 
which put further strain on his neck and shoulders.  It was 
noted that he had chronic gingival problems which caused him 
to not wear his mandibular prostheses much of the time.  The 
examiner concluded that the veteran had developed several 
problems as a result of his initial traumatic injury.  The 
surgery caused by the ameloblastoma had produced more head 
and neck problems.  The examiner opined that the veteran's 
oral problems and surgeries had led to postural problems and 
myofascial and neck TMJ-related problems.  It was anticipated 
that the veteran's problems would never be completely 
resolved and the potential for chronic gingival infections 
and hyperplasia was great.  There was also a potential for 
recurrent jaw infections at the graft site.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for a 
compensable rating for residuals of a jaw fracture.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155;  38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).
 
During the rating period in issue, the criteria for 
evaluating dental disorders were revised.  Either the old or 
new rating criteria may apply, whichever are most favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.

Under rating criteria in effect prior to February 17, 1994, a 
compensable (10 percent) rating is warranted for malunion of 
the mandible which results in moderate displacement.  
38 C.F.R. § 4.150, Diagnostic Code 9904 (1993).  A 
compensable (10 percent) rating is warranted for limited 
motion of the temporomandibular  articulation where there is 
any definite limitation which interferes with mastication or 
speech.  A 20 percent rating is warranted where motion is 
limited to 1/2 inch or 12.7 mm.  38 C.F.R. § 4.150, Diagnostic 
Code 9905 (1993).  A compensable (10 percent) rating is 
warranted for loss of teeth due to loss of substance of body 
of maxilla or mandible which results in loss of all upper or 
lower anterior teeth.  Where the lost masticatory surface can 
be restored by suitable prosthesis, a noncompensable rating 
is assigned.  38 C.F.R. § 4.150, Diagnostic Code 9913 (1993).

Under new rating criteria effective February 17, 1994, there 
is no pertinent change in Diagnostic Code 9904 governing 
malunion of the mandible.  Under Diagnostic Code 9905, 
governing limited motion of the temporomandibular 
articulation, a compensable (10 percent) rating is warranted 
for range of lateral excursion limited to 0 to 4 mm, and for 
inter-incisal range limited to 31 to 40 mm.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (2002).  Under Diagnostic Code 
9913, governing loss of teeth due to loss of substance of 
body of maxilla or mandible without loss of continuity, a 
compensable (10 percent) rating is warranted where the lost 
masticatory surface cannot be restored by suitable prosthesis 
and either all upper or all lower anterior teeth are missing, 
or where all upper and lower teeth on one side are missing.  
A noncompensable rating is assigned where the loss of 
masticatory surface can be restored by suitable prosthesis.  
38 C.F.R. § 4.150, Diagnostic Code 9913 (2002). 

Upon consideration of both the old and new rating criteria 
and the medical evidence of record during the applicable 
rating period, the Board finds that the veteran is entitled 
to a 10 percent rating for definite limited motion of the 
temporomandibular  articulation which interferes with 
mastication or speech under old Diagnostic Code 9905.  The 
evidence of record shows that the veteran experiences 
difficulty chewing and difficulty with drooling as a result 
of his fractured mandible, has slightly slurred speech, and 
also complains of numbness and pain in the left side of his 
face.  The evidence does not show that the veteran has 
malunion of the mandible which results in moderate 
displacement as required for a compensable rating under 
Diagnostic Code 9904, and there is no showing that the 
veteran has the requisite amount of tooth loss and an 
unsuitable prosthesis as required for a compensable rating 
under Diagnostic Code 9913.  Likewise, there is no showing 
that the veteran has the necessary degree of limitation of 
range of lateral excursion or inter-incisal range to qualify 
for a compensable rating under new Diagnostic Code 9905.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran has 
definite limited motion of the temporomandibular articulation 
which interferes with mastication or speech, and thus a 
compensable rating of 10 percent under old Diagnostic Code 
9905 is warranted.  


ORDER

An increased rating of 10 percent for residuals of a fracture 
of the mandibular alveolar process is granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

